Citation Nr: 1410938	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, including as due to undiagnosed illness. 

2.  Entitlement to service connection for chronic sinusitis, including as due to undiagnosed illness. 

3.  Entitlement to service connection for allergic rhinitis and allergies, including as due to undiagnosed illness. 

4.  Entitlement to service connection for a skin disorder/rash, including as due to undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, including as due to undiagnosed illness. 

6.  Entitlement to service connection for diarrhea, including as due to undiagnosed illness. 

7.  Entitlement to service connection for an immune system disorder, including as due to undiagnosed illness. 

8.  Entitlement to service connection for migraine headaches, including as manifestations of jaw and facial pain and as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1987 and from November 1990 to May 1991.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011 the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.


The Veteran has submitted additional evidence and argument to the RO since issuance of the most recent supplemental statement of the case (SSOC).  But in the January 2014 Informal Hearing Presentation, the Veteran's representative indicated the Veteran is waiving the right to have the RO initially consider this additional evidence, preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (c) (2013).

The claim of entitlement to service connection for diarrhea, including as due to undiagnosed illness, requires still further development before being decided on appeal, so the Board is again remanding this claim to the RO via the AMC.  Whereas the Board, instead, is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  The Veteran's fatigue is a symptom of poor sleep due to various causes, not however on account of undiagnosed illness.

2.  Her sinusitis, allergic rhinitis, skin disorder/rash, and headaches did not incept during her service and are not otherwise related or attributable to her service.

3.  She does not suffer from obstructive sleep apnea (OSA) or other specific sleep disorder because of her service.

4.  She also does not presently have a specific immune system disorder and has not at any point since the filing of her claim for this supposed disorder.

CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for chronic fatigue, sinusitis, allergic rhinitis/allergies, a skin disorder/rash, a sleep disorder, an immune system disorder, and headaches.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of the information and evidence not of record:  1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that she is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Ideally, this notice should precede an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that this notice should address all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between the disability and service, but also the "downstream" 4) disability rating, and 5) effective date in the eventuality service connection is granted.


Here, this VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements of these claims and was sent prior to the RO initially adjudicating these claims, so in the preferred sequence.  The letter informed the Veteran of the evidence required to substantiate these claims and of her and VA's respective responsibilities in obtaining this necessary supporting evidence.  She was also advised of "downstream" disability rating and effective date elements of her claims, as mandated by the Court in Dingess.  She therefore has received all required notice concerning her claims.

VA also as mentioned has a duty to assist the Veteran in developing her claims.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent records concerning her evaluation and treatment since service, whether from VA or private sources, and providing an examination for a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance would aid in substantiation of the claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless.  See also 38 C.F.R. § 20.1102.

The record on appeal includes the STRs, post-service VA and private medical and clinical records, and the Veteran's lay statements.  She also was afforded comprehensive VA examinations in February 2012 in furtherance of her claims.  The examinations were based on interviews of her, reviews of the pertinent documents in the claims file, and objective physical examinations of her.  

But perhaps most importantly, the examiners provided the required explanatory rationales for their opinions and conclusions, which is where most of the probative value of an opinion is derived.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The February 2012 VA examinations therefore are adequate to decide these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to her is required to fulfill VA's duty to assist her in the development of her claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  But § 3.303(b) applies only to "chronic diseases" as specifically defined in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The diseases listed in 38 C.F.R. § 3.309(a) are considered chronic, per se, and therefore also will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also may be presumed for certain chronic conditions under 38 U.S.C.A. § 1117, based on service during the Persian Gulf War.  More specifically: 

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following):  (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia Theater of Operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

* *

(f) For purposes of this section, the term "Persian Gulf veteran" means a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The VA regulation implementing this statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2016, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).


In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A claim of entitlement to service connection, however, generally must be accompanied by medical evidence establishing the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical claims file and the electronic ("Virtual VA") portion of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by her or obtained on her behalf be discussed in detail, certainly not exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

Chronic Fatigue

Generally, service connection is only available for actual disabilities and not just for mere symptoms, unless, as an exception, they are part of a multi-symptom illness of the undiagnosed variety.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The Veteran complains a chronic fatigue.  Chronic fatigue syndrome (CFS) has never been diagnosed.  Rather, her complaints of fatigue over the years have been attributed to poor sleep resulting from snoring, periodic limb movements during sleep, and sinus problems.

She had a VA compensation examination in March 2008.  As the Board concluded in November 2011 when remanding this and her other claims, the findings and opinions from that initial examination were inadequate, in turn requiring the further development of her claims that was discussed in that remand.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

After additional VA examination in February 2012, the examiner diagnosed hypersomnolence without OSA.  Indeed, a sleep study in March 2007 indicated there was no OSA.  The February 2012 VA examiner explained that the Veteran had mild nasal septal deviation, a short neck, and somewhat large tongue, short stature, and easily elevating uvula that made her prone to snoring that was the cause of her hypersomnolence.  This had nothing to do with her military service.

It is clear, then, that her fatigue is symptomatic of snoring and other issues, not an actual disability or part of a multi-symptom illness resulting from her Persian Gulf War service.  Service connection for chronic fatigue therefore is denied.  38 C.F.R. § 3.303; Sanchez-Benitez, supra.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Sinusitis

In her claim for benefits, the Veteran alleged having chronic sinusitis and infections since 1991, so since her service during the Persian Gulf War.

Her STRs do not indicate sinusitis or treatment for sinus infections.  In April 1991, so just prior to separating from service in May 1991, she expressly denied having sinusitis, and her sinuses were assessed as normal on objective clinical examination.

An October 2004 X-ray of her sinuses revealed moderate mucous membrane thickening in the right maxillary sinus.  

A March 2005 private medical report dealing primarily with another issue indicated she had undergone bilateral sinus surgery in 2004.

In March 2006 she underwent additional surgery for a revision of left sphenoidotomy.  The operative report indicated a long history of chronic sinusitis, and a previous endoscopic sinus surgery was noted.


She had a VA examination in March 2008, which the Board found inadequate, therefore the reason the Board remanded this claim in November 2011.  38 C.F.R. § 4.2.  See also Stefl, 21 Vet. App. At 124; Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is accorded no weight).

After additional VA examination in February 2012, the examiner diagnosed, in pertinent part, chronic sinusitis that had its onset in 1994.  The Veteran indicated that she did not recall any residual sinus problems during or immediately after chemical exposure in service during the Persian Gulf War; moreover, the examiner noted that there was no treatment for the sinuses until 1994.  The examiner further observed that there was no significant treatment for recurrent sinus problems until 2004, so for another decade.  The examiner explained that the Veteran's chronic sinusitis had started in the 2000's.  He indicated that he found no evidence in the claims file of a nexus between the Veteran's chronic sinusitis and chemical exposure in service as a result of serving during the Persian Gulf War.  He also pointed out the STRs did not indicate any treatment for sinusitis and that it was unlikely that chronic sinusitis had incepted during the Veteran's service.  He therefore disassociated the Veteran's sinusitis, including chronic sinusitis, from her service.

Consequently, first to the extent that the Veteran is claiming entitlement to service connection for sinusitis based on the theory of undiagnosed illness, service connection is denied.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  Sinusitis is a known clinical diagnosis, and service connection for an undiagnosed illness cannot be granted for a known disease entity.  Id.

As to direct service connection, the Board cannot rely on the Veteran's representations regarding etiology.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), sinusitis and its origins fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

The only competent and credible opinion regarding the etiology of the Veteran's chronic sinusitis is that of the February 2012 VA examiner.  That examiner explained that the Veteran's chronic sinusitis did not have its onset during her service and that her history - including her possible chemical exposure during the Persian Gulf War - was not the cause of her chronic sinusitis.  Thus, according to this VA examiner, the Veteran's sinusitis did not incept during her service and is not otherwise due to her service.  Direct service connection for chronic sinusitis accordingly must be denied.  38 C.F.R. § 3.303(a), (d).

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Allergic Rhinitis/Allergies

The Veteran also attributes this condition to her Persian Gulf War service.

Her STRs are unremarkable for suggestion or indication of allergic rhinitis and other allergies.  When filing her claim for benefits, she stated that her disabilities had begun in 1991.

In December 2006, she reported a history of allergic rhinitis and indicated that she had been on immunotherapy since 2005, so since the preceding year.  Objectively, there was a lot of discharge observed.  The diagnosis, in pertinent part, was allergic rhinitis.

In March 2007, recurrent sinusitis was assessed with underlying allergic airways.

A June 2007 letter from a private physician revealed recurrent sinusitis and allergic sensitivities.  Treatment included allergy immunotherapy.  

A subsequent notation reaffirmed the Veteran had allergic rhinitis and consequently was on immunotherapy for treatment of it.  She also had non-allergic rhinitis.  

She had a VA compensation examination in March 2008.  Since, however, that examination and opinion were inadequate, the Board remanded this claim in November 2011.  Stefl, 21 Vet. App. at 124; see also Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is accorded no weight).  

After additional VA examination in February 2012, the examiner indicated the Veteran had allergic rhinitis that was first diagnosed in 1994.  He indicated that he could not find any indication in the STRs of allergic rhinitis to suggest an earlier onset.  The Veteran denied rhinitis after possibly encountering environmental hazards during the Persian Gulf War, and the examiner emphasized that she did not first seek treatment for her sinuses until 1994.  The examiner reiterated that he saw no evidence of allergic rhinitis in service and emphasized that the first significant evaluation of the sinuses was in 2004.  According to the examiner, it appeared that the sinus problems had begun in the 2000's.  Thus, it was unlikely that the onset of allergic rhinitis was during the Veteran's service.  Also, he opined that it was not likely that allergic rhinitis was caused by any environmental agents the Veteran was exposed to during her Persian Gulf War service.  The examiner emphasized that the onset of this disorder was years after the Veteran's service.

First, then, to the extent that the Veteran is claiming entitlement to service connection for allergic rhinitis based on the theory of undiagnosed illness, service connection is denied.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  Allergic rhinitis is a known clinical diagnosis, and service connection for an undiagnosed illness cannot be granted for a known disease entity.  Id.

As to direct service connection, the Board cannot rely on her representations regarding the etiology of this disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24. at 435, allergic rhinitis and its origins fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); see also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

The only competent and credible opinion regarding the etiology of her allergic rhinitis is that of the February 2012 VA examiner.  That examiner explained that the Veteran's allergic rhinitis did not originate during her service and that, although her history included possible chemical exposure during her Persian Gulf War service, that was not the cause of her allergic rhinitis.  Thus, according to this VA examiner, the Veteran's allergic rhinitis did not incept during her service and is not otherwise related or attributable to her service.  Consequently, direct service connection for allergic rhinitis is denied.  38 C.F.R. § 3.303(a), (d).

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Skin Disorder/Rashes

There is a July 1986 STR indicating redness and itching, but that was years before the Persian Gulf War.  There is no such mention of any skin-related issue in the STRs concerning the Veteran's second period of service, during the Persian Gulf War.  Indeed, in the report of medical history she gave just prior to separating from that second period of service, she expressly denied having any skin diseases.  The corresponding April 1991 medical examination report also indicated that her skin was normal.

After service, she was alternatively diagnosed with contact dermatitis, urticaria, eczematous changes, and angioedema.  At one time, urticaria was attributed to an allergic reaction to Bactrim.  On another occasion, bilateral axillary rashes were attributed to her deodorant.  There was never indication of these diagnoses being related or attributable to her military service.

She had a VA examination in March 2008, but it was inadequate, in turn causing the Board to remand this claim in November 2011.  38 C.F.R. § 4.2.  See also Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is accorded no weight).

She resultantly had an additional VA compensation examination in February 2012, and the results of it were unfavorable to this claim.

To the extent she is claiming entitlement to service connection for a skin disorder/rash on the theory of undiagnosed illness, service connection is denied.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  She has very specific skin disorders attributed to known clinical diagnoses, and service connection for a skin disorder/rash cannot be granted for a known disease entity.  Id.

As to direct service connection, the Board cannot rely on her representations regarding etiology.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24. at 435, skin disorders and rashes and their origins fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); see also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

The only competent and credible evidence in the record is that of the February 2012 VA examiner, as that examiner reviewed pertinent documents in the claims file, examined the Veteran personally, and provided cogent rationales for his opinions and conclusions.  He diagnosed atopic eczema, urticaria, and atopic dermatitis.  

But regarding the determinative issue of etiology, he indicated the Veteran's skin reactions were largely allergic in nature.  The Veteran indicated that she thought her skin disorders were related to an acute illness in 1991, but as the skin was not mentioned in her STRs or for many years after separating from service, the examiner concluded that the skin disorder/rashes were unrelated to that or any other incident of service.  He therefore disassociated the Veteran's skin disorder and rashes from her military service.

Because the only competent and credible evidence is against the claim, the benefit of the doubt rule does not apply, and service connection for a skin disorder or rashes must be denied.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

Sleep Disorder

As apparent from her claim for benefits, the Veteran alleges that she has been suffering from a sleep disorder since 1991, so since her service, which she described as an upper respiratory airway syndrome.

Her STRs, however, contain no reference to or mention of symptoms consistent with a sleep disorder or any findings or diagnoses of a sleep disorder, including of OSA.  Her military service ended in May 1991.

A March 2007 sleep study indicated no evidence of OSA.  There were respiratory effort-related arousals and snore arousals as well as mild periodic limb movements.  Thus, she had snoring-related disturbances of sleep.  The interpreting physician went on to state that "this is concerning for upper airway resistance syndrome."  

A May 2007 private medical record reiterated that a sleep study had been done and that it did not confirm OSA.  However, increased airway respiratory syndrome was suspected.  Apparently, the Veteran reported that she had begun snoring in 1991 while in Iraq during the Persian Gulf War.

A June 2007 report from a private physician again indicated that a then recent sleep study had not revealed OSA.  The sleep study did, however, show a pattern of respiratory effort related to arousals and snore arousals suggestive of upper airway resistant syndrome.  

In October 2007, a physician indicated that the then recent sleep study had shown upper respiratory syndrome, which was basically snoring according to this commenting physician.

The Veteran had a VA compensation examination in March 2008.  In November 2011, the Board found that the examination was inadequate in several respects and completely devoid of rationale regarding this sleep disorder claim.  The Board, therefore, remanded this claim for further development and consideration.  See Barr, supra (holding that when VA undertakes to provide a VA medical examination or obtain a VA medical opinion, it must ensure the adequacy of the examination or opinion).

After consequent additional VA examination in February 2012, the examiner indicated that the sleep study evidence obtained in March 2007 was negative for OSA but indicative of snoring-related sleep disturbances.  As to the comment regarding upper airway resistance syndrome, the VA examiner explained that there was no other term for OSA other than OSA.  Because snoring woke the Veteran up from her sleep pattern, the restrictive term was in reference to nasal obstruction restricting airflow and not due to any OSA because the Veteran did not have OSA.  As well, the examiner indicated there was no evidence in the record of any congenital condition that would be productive of a sleep disorder.  The examiner asserted that nasal stuffiness was a nonspecific condition but would cause problems with nasal obstruction and restriction.  The Veteran's restrictive nasal symptoms, he explained, caused snoring, which in turn caused her to awaken from her sleep.  

The examiner indicated there was no evidence of any abnormal sleep pattern in service.  The examiner observed the Veteran had some mild nasal septal deviation, a short neck, a somewhat large tongue, short stature, and easily elevating uvula that rendered her prone to snoring.  But, according to him, it was unlikely that these symptoms were associated with any environmental agents related to the Veteran's Persian Gulf War service or that there was any link to her service.

Service connection for this claimed sleep disorder is unwarranted as an undiagnosed illness because the Veteran's symptom, namely snoring, has been medically explained as opposed to medically unexplained.  38 U.S.C.A. 1117(a)(2)(A); 38 C.F.R. § 3.317.  The snoring has been attributed to nasal stuffiness and to a likely deviated septum as well as other well explained phenomena.  Thus, service connection for a sleep disorder cannot be granted under the theory of undiagnosed illness.

She does not have a diagnosed sleep disorder such as OSA.  Rather, she suffers from snoring that has been attributed to many possible causes that include a stuffy nose, septal deviation, etc.  Snoring is a symptom and not a diagnosis, per se, and, thus, not a disability in itself; service connection is not available for mere symptoms alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Due to an absence of an identifiable present sleep disorder, service connection for a sleep disorder accordingly must be denied.  38 C.F.R. § 3.303; Gilpin, supra.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


Immune System Disorder

The Veteran alleges that she has a fundamental immune system disorder.  The record shoes that she suffers from multiple allergies and sensitivities.  In June 2007, her physician indicated that her treatment included allergy immunotherapy.

She had a VA examination in March 2008, which, as has already been explained concerning her numerous other claims, also was deficient as specifically concerning this particular claim.  The Board therefore remanded this claim and the others in November 2011 for additional examination and supplemental comment.  38 C.F.R. § 4.2.  See also Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is accorded no weight).

The Veteran had this additional VA examination in February 2012.  The question of whether she has an actual immune system disorder was addressed during this additional VA examination.  To assist in making this important determination, the VA examiner reviewed the claims file - including the private medical evidence indicating immunotherapy as a modality of treatment for the allergies.  The VA examiner explained the immunotherapy consisted of allergy desensitization shots.  That, according to the VA examiner, was not the same thing as or tantamount to a primary serologic immune deficiency; he indicated the Veteran did not have this type of deficiency, so no immune system disorder per se.  Furthermore, he emphasized that immune therapy for allergic-type problems was common.  He indicated that the term "immune dysregulation", as used in the claims file in reference to this Veteran, was a term used for individuals with allergies, sinusitis, sensitivity to mold and dust, etc.

Questions regarding the immune system and its functioning are too complex for lay assessment.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Thus, the Veteran's lay assertions regarding whether she has an actual immune system disorder do not constitute competent evidence.  The only competent and credible evidence in this regard is the February 2012 VA examiner's opinion.  He clarified that there was no identifiable disorder or deficiency of the Veteran's immune system and that immune dysregulation was merely a descriptive term used for people such as the Veteran who have multiple allergies and sensitivities.  

A prerequisite to the granting of service connection is proof the Veteran has the claimed disability.  At the very least, there must be indication of the claimed disability at some point since the filing of the claim.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Because, here, there is no specific disorder of the immune system, service connection for this claimed disability must be denied under all potential theories of entitlement.  38 C.F.R. §§ 3.303, 3.317.

Headaches

The STRs contain no mention of headaches.  However, in her claim for benefits, the Veteran indicated that she had begun experiencing these headaches in 1991.

When seeking treatment in January 2007, she indicated that she had been suffering from headaches for six years (so since 1991) but also stated that her headaches had begun instead in 1997.  The physician's diagnostic impression was of a mixed headache disorder consisting of tension, sinus, and vascular headaches.  There was no attribution of these headaches to the Veteran's military service.

Later that year, in June 2007, the Veteran's treating physician indicated that the Veteran had headaches with facial pain; in context, this physician was associating the headaches with sinus problems.  

On VA treatment in January 2008, the Veteran reported headaches since 1991.  She described several types of headaches.  The diagnosis was migraines and occasional tension headaches.

In November 2011 the Board found that the March 2008 VA examination was inadequate in several respects.  The Board, therefore, remanded this claim for further development, including supplemental medical comment regarding the etiology of the Veteran's headaches.  See Barr, supra (holding that when VA undertakes to provide a VA medical examination it must be adequate).

In February 2012, the Veteran had this additional VA examination.  She indicated that she did not know when her headaches had begun, but she related them to an acute illness suffered in 1991 during her service.  The examiner indicated that a review of the file showed that the reported headache was due to an acute illness and dehydration.  In the summer after separating from service, the Veteran began suffering from chronic headaches, but it was not until a few years later that she developed migraine headaches.  The examiner diagnosed stress and migraine headaches.  But as for etiology, he opined that the Veteran's headaches were unrelated to her military service.  The examiner explained that the headache in service was related to an acute illness and that there was no indication that subsequent post-service headaches were related to service.


Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24. at 435, headaches and their origins fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); see also Colantonio, 606 F.3d at 1378 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Thus, the Board cannot rely on the Veteran's representations regarding the etiology of her headaches.  Further, to the extent she is claiming entitlement to service connection for headaches on the theory of undiagnosed illness, service connection is denied.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  She has been diagnosed with specific forms of headaches.  Because her headaches have been attributed to known diagnoses, service connection based on undiagnosed illness is precluded.  Id.

Finally, service connection for headaches is not warranted on a direct-incurrence basis, either.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  First, the Board finds that she has given inconsistent statements as to the approximate time of onset of her headaches, sometimes dating them back to 1991 during her service and other times only instead to 1997 or thereabouts, which in turn tends to undermine her credibility regarding just how long she has had them.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Next, the Board notes that the only competent and credible evidence regarding the origins of her headaches is the February 2012 VA examiner's opinion, which is clearly unfavorable to this claim.  The February 2012 VA examiner determined the headaches were unrelated to the Veteran's service.  As such, service connection for headaches, including those causing facial pain, is denied.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

This is a situation where the preponderance of the competent and credible evidence weighs against the claim, not instead supports the claim or even is in relative equipoise, meaning about evenly balanced for and against the claim.  As such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.


ORDER

Service connection for chronic fatigue is denied.

Service connection for sinusitis is denied.

Service connection for allergic rhinitis and allergies is denied.

Service connection for a skin disorder/rash is denied.

Service connection for a sleep disorder is denied.

Service connection for an immune system disorder is denied.

Service connection for headaches is denied.



REMAND

Further development is necessary concerning the remaining claim of entitlement to service connection for diarrhea, including as due to undiagnosed illness.  

Accordingly, this claim is again REMANDED to the RO via the AMC for the following additional development and consideration:

1.  Schedule a VA compensation examination regarding this claim of entitlement to service connection for diarrhea, including as due to undiagnosed illness.

To this end, the examiner must review the entire claims file and indicate whether there have been objective indications of diarrhea that cannot be attributed to any known clinical diagnosis.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the symptoms must have persisted for a period of six months.

The opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given without resorting to mere speculation, the examiner must discuss why a response is not possible.  In other words, merely saying that he/she cannot respond will not suffice.

2.  Then readjudicate this remaining claim of entitlement to service connection for diarrhea in light of this and all other additional evidence, including on the premise it is a manifestation of undiagnosed illness resulting from the Veteran's Persian Gulf War service.  If this claim continues to be denied, send her and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


